PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/900,040
Filing Date: 20 Feb 2018
Appellant(s): Atlas Copco Comptec, LLC



__________________
Jason A. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2020.

(2) Response to Argument
Outstanding Rejections
Every ground of rejection set forth in the Office action dated June 10, 2021 (“Non-Final Action”) is being maintained by the Examiner. The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3, 4, 6-8, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US 3,885,394) in view of Matsubara et al. (US 2017/0356687).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witt and Matsubara as applied to claim 1 or 15 above, and further in view of Nam Tak et al. (KR20160103324).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Witt and Matsubara as applied to claim 1 above, and further in view of Matsukuma et al. (US 2018/0347459).
Claims 1-4, 6-8, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam Tak et al. (KR20160103324; text reference to Tak are made with respect to an English translation made of record on the office action dated 01/02/2020) in view of Matsubara et al. (US 2017/0356687).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam Tak and Matsubara as applied to claim 1 above, and further in view of Matsukuma et al. (US 2018/0347459).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam Tak and Matsubara as applied to claim 15 above, and further in view of Witt et al. (US 3,885,394).
Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0114876) in view of Nam Tak et al. (KR20160103324) in view Matsukuma et al. (US 2018/0347459) and further in view of Matsubara et al. (US 2017/0356687).

Issues for Review
Appellants appeal the outstanding Non-final rejection of claim 1 and 13. In their brief appellants bring forth four issues for review, specifically:
a conventional reliquefaction system using a JT valve and suffers from the problems solved by the claimed invention.
One having ordinary skill in the art lacks motivation to replace the JT valve with the expansion turbine of Matsubara.

Examiner Response to the Arguments
	Appellant’s argument (See Appeal Brief at page 10) that the valve 29 used in Witt is the very type of JT valve the claimed PRS system eliminates and replaces with an expansion turbine (see, Gibbs Declaration at paragraph 9). Witt requires the use of oil-flooded compressors and secondary cooling loops due to the use of the valve 29. The use of oil flooded compressors carries the risk of oil contamination of the LNG and other cryogenic services. The Patent Office concedes that Witt does not teach an expansion turbine (see, Non-Final Office Action, June 10, 2021 at page 4). Therefore, Witt represents a conventional reliquefaction system that suffers from the problems solved by the claimed invention’s use of oil-free compressors and an expansion turbine.
	In response, it is noted that the analysis of the Appellant should be found unpersuasive for many reasons. First, the independent claim 1 does not required the compressor to be an oil-free compressor as appellant argued. Claim 1 broadly claim the limitation of a “high-pressure compression section” with no specificity to the type of compressor. The only claims that required the compressor to be an oil-free compressor are claims 5 and 9, and examiner addressed the deficiency in the non-final rejection (dated June 10, 2021) with an obviousness rejection in view of Matsukuma et al. (US 2018/0347459). Secondly, in the rejection of claim 1, the primary reference Witt is silent whether compressor 24 is an oil lubricant free or oil lubricant injected compressor. However, Witt does not disclose compressor 24 is an oil-flooded compressor as appellant argued. Witt discloses compressor 24 is a piston driven compressor (See Witt, col. 2, lines 35-40), and it is well known in the art that Piston compressors can come both as oil lubricant free as well as oil lubricant injected compressors. Therefore, the argument is not persuasive.
	Appellant’s argument (See Appeal Brief at page 10-11) that replacing the valve 29 of Witt with the liquid expander 55 of Matsubara still leaves Witt with the same problem of oil contamination, and thus one having ordinary skill in the art would not be motivated to modify Witt. Witt uses reciprocating compressors leveraging oil-flooded compression which carry the risk of oil contamination of the LNG. Simply swapping out the valve 29 with a liquid expander 55 changes nothing about the compressors of Witt. The resultant modification would be oil-flooded compressors and a liquid expander which still leaves the Witt reliquefaction system vulnerable to contamination of the LNG with oil particles. In other words, there would be no expected benefit from replacing the valve 29 with an expansion turbine.
In response, please see the response above in the previous appellant argument response. In addition, appellant’s argument that using an expansion turbine would generate an oil flood to the compressor is simply a mere allegation by the appellant with no factual evidence, and that it is well known to use an expansion turbine downstream of a compressor in known liquefaction plants. Therefore, the argument is not persuasive. 
Appellant’s argument (See Appeal Brief at page 11) that the Patent Office offers a flawed rationale for why one having ordinary skill in the art would replace the JT valve with Matsubara’s liquid expander. Specifically, the Patent Office asserts that the purpose of swapping the JT valve with the expansion turbine is for “collecting the consumed energy from the expansion turbine as electric energy for further use to provide for example electricity to the plant” (see, Non-Final Office Action, June 10, 2021 at page 4). However, Witt already has a mechanism to fuel the propulsion of the ship using a portion of the BOG. Modifying Witt to incorporate a liquid expander to generate electricity serves no benefit and would be redundant given the current configuration that directs a portion of the BOG to a combustion engine for ship propulsion. In addition to being redundant, inserting a liquid expander still leaves Witt with additional cooling loops and the use of oil-flooded compressors.
In response, the allegation should be found unpersuasive since the rejection does not rely on using a portion of the BOG mechanism to fuel the propulsion of the ship as appellant argued, but rather, as shown in the rejection, by modify the expansion valve of Witt with an expansion turbine would benefit the apparatus/process of Witt to provide an electricity or electrical power (for any equipment in the plant, e.g., for the compressor motor 25 of Witt) by using the conserved energy from the expansion turbine to produce electricity. The motivation to modify Witt is also supported by the teachings of the secondary reference Matsubara (See ¶ 0064 of Matsubara).
Appellant’s argument (See Appeal Brief at pages 11-12) that the liquid expander 55 of Matsubara is a liquid expander, which means that it is expanding a liquid to power an electrical generator. On the contrary, Witt is dividing a gas and directing the gas to a combustion engine of the ship. This means that one having ordinary skill in the art would also have to redesign the system so that liquid flows to the valve 29 and not a gas.
In response, the argument is unclear and unpersuasive. It is unclear what appellant is trying to argue. First, according to examiner’s rejection, the examiner simply substitute the pressure reducing valve (expansion valve 29 of Witt) with another known pressure reducing device (expansion turbine 55a of Matsubara) as a simple substitution for the disclosed benefit or purpose. Secondly, according to Matsubara disclosure (¶ 0064), Matsubara called both the expansion turbine 55a (which the examiner used to modify valve 29 of Witt) and a pressure regulation valve 55b as liquid expander 55. “liquid expander” is simply a structural name given to the two devices rather than the purpose or function of the device . In fact, appellant has no support (from Matsubara disclosure) for assuming the expansion turbine 55a only expanding a liquid. Third, both prior arts (Witt and Matsubara) discloses a gas/liquid separator (separator 33 for Witt and separator 15 for Matsubara) after their respective pressure reducing valve 29 (for Witt) and the expansion turbine 55a (for Matsubara) to separate a gas from liquid. Lastly, what happened to the gas (21 of Matsubara) after the separation drum 15 has nothing to do with the examiner’s rejection. Therefore, the allegation is unpersuasive. 
Appellant’s argument (See Appeal Brief at page 12) that the valve 510 used in Nam Tak is the very type of JT valve the claimed PRS system eliminates and replaces with an expansion turbine (see, Gibbs Declaration at paragraph 9). Nam Tak requires the use of oil-flooded compressors and secondary cooling loops due to the use of the valve 510. The use of oil flooded compressors carries the risk of oil contamination of the LNG and other cryogenic services. The Patent Office concedes that Nam Tak does not teach an expansion turbine (see, Non-Final Office Action, June 10, 2021 at page 8). Therefore, Nam Tak represents a conventional reliquefaction system that suffers from the problems solved by the claimed invention’s use of oil-free compressors and an expansion turbine.
In response, it is noted that the analysis of the Appellant should be found unpersuasive for many reasons. First, the independent claim 1 does not required the compressor to be an oil-free compressor as argued by the appellant. Claims 1 and 15 broadly claim the limitation of a “high-pressure compression section” with no specificity to the type of compressor. The only claims that required the compressor to be an oil-free compressor are claims 5 and 9, and examiner addressed the deficiency in the non-final rejection (dated June 10, 2021) with an obviousness rejection in view of Matsukuma et al. (US 2018/0347459). Secondly, the primary reference Nam Tak is silent if compressors 314 and 315 are an oil-free compressor or oil-flooded compressors. However, Nam Tak does not disclose compressors 314 and 315 are an oil-flooded compressor as appellant argued other than appellant’s own assumption. Therefore, the argument is not persuasive.
Appellant’s repetitive argument (See Appeal Brief at pages 12-13) that replacing the valve 510 of Nam Tak with the liquid expander 55 of Matsubara still leaves Nam Tak with the same problem of oil contamination, and thus one having ordinary skill in the art would not be motivated to modify Nam Tak. Nam Tak uses oil-flooded compression which carries the risk of oil contamination of the LNG. Simply swapping out the valve 510 with a liquid expander 55 changes nothing about the compressors of Nam Tak. The resultant modification would be oil-flooded compressors and a liquid expander which still leaves the Nam Tak reliquefaction system vulnerable to contamination of the LNG with oil particles. In other words, there would be no expected benefit from replacing the valve 510 with an expansion turbine.
In response, please see the response above in page 8.
Appellant’s repetitive argument (See Appeal Brief at pages 13-14) that the Patent Office offers same flawed rationale for why one having ordinary skill in the art would replace the JT valve with Matsubara’s liquid expander. Specifically, the Patent Office asserts that the purpose of swapping the JT valve with the expansion turbine is for “collecting the consumed energy from the expansion turbine as electric energy for further use to provide for example electricity to the plant” (see, Non-Final Office Action, June 10, 2021 at page 9). However, Nam Tak already has a mechanism to fuel the propulsion of the ship engine (e.g. ME- GI) using a portion of the BOG. Appellant draws the Board’s attention to FIG. 2 of Nam Tak: in which BOG is directed to use as fuel. Modifying Nam Tak to incorporate a liquid expander to generate electricity serves no benefit and would be redundant given the current configuration that directs a portion of the BOG to ship engines. In addition to being redundant, inserting a liquid expander still leaves Nam Tak with additional cooling loops and the use of oil-flooded compressors. The oil-flooded compressors of Nam Tak would need to also be replaced with oil-free compressors and the secondary cooling loop to be eliminated. Matsubara does not provide the motivation for one having ordinary skill in the art to redesign a significant portion of the Nam Tak system.
In response, the allegation should be found unpersuasive since the rejection does not rely on using a portion of the BOG mechanism to fuel the propulsion of the ship as fuel as argued by the appellant, but rather, as shown in the rejection, modifying the expansion valve of Nam Tak with an expansion turbine would benefit the apparatus/process of Nam Tak to provide an electricity or electrical power (for any equipment in the plant) by using the conserved energy from the expansion turbine to produce electricity. The motivation to modify is also supported by the teachings of the secondary reference Matsubara (See ¶ 0064 of Matsubara).
Appellant’s repetitive argument (See Appeal Brief at page 14) that the liquid expander 55 of Matsubara is a liquid expander, which means that it is expanding a liquid to power an electrical generator. On the contrary, Nam Tak is dividing a gas and directing the gas to a combustion engine of the ship. This means that one having ordinary skill in the art would also have to redesign the system so that liquid flows to the valve 510 and not a gas.
In response, the argument is unclear and unpersuasive. It is unclear what appellant is trying to argue. First, according to examiner’s rejection, the examiner simply substitutes the pressure reducing device (expander 510 of Nam Tak) with another known pressure reducing device (expansion turbine 55a of Matsubara) as a simple substitution for the disclosed benefit or purpose. Secondly, according to Matsubara’s disclosure (¶ 0064), Matsubara called both the expansion turbine 55a (which the examiner used to modify expander 510 of Nam Tak) and a pressure regulation valve 55b as liquid expander 55. “liquid expander” is simply a structural name given to the two devices rather than the purpose or function of the device. In fact, appellant has no support (from Matsubara disclosure) for assuming the expansion turbine 55a only expanding a liquid. Third, both prior arts (Nam Tak and Matsubara) discloses a gas/liquid separator (separator 500 for Nam Tak and separator 15 for Matsubara) after their respective expander 510 (for Nam Tak) and the expansion turbine 55a (for Matsubara) to separate a gas from liquid. Lastly, what happened to the gas (21 of Matsubara) after the separation drum 15 has nothing to do with the examiner’s rejection. Therefore, the allegation is unpersuasive. 
Appellant’s argument (See Appeal Brief at pages 14-15) that replacing the valve 22 of Lee with the liquid expander 55 of Matsubara still leaves Lee with the same problem of oil contamination, and thus one having ordinary skill in the art would not be motivated to modify Lee. Lee uses oil-flooded compression which carries the risk of oil contamination of the LNG. Simply swapping out the valve 22 with a liquid expander 55 changes nothing about the compressors of Lee. The resultant modification would be oil-flooded compressors and a liquid expander which still leaves the Lee reliquefaction system vulnerable to contamination of the LNG with oil particles. In other words, there would be no expected benefit from replacing the valve 22 with an expansion turbine.
In response, it is noted that the analysis of the Appellant should be found unpersuasive for many reasons. First, the primary reference Lee discloses (para. 0156 of Lee’s publication), FIGS. 1 to 5 illustrate that for compressor 13, a compressor manufactured by Burckhardt company may be used, and the compressor manufactured by Burckhardt company includes five cylinders. It is known that the three cylinders of the front stage are operated in an oil-free-lubricated method and two cylinders of the rear stage are operated in an oil-lubricated method. Therefore, in the case where the compressor manufactured by Burckhardt company is used as the compressor 13 for compressing BOG, the BOG needs to be transferred through an oil filter when the BOG is branched at 4-stage or more of the compressor.  However, it is advantageous in that the oil filter need not be used when the BOG is branched at 3-stage or less of the compressor. Therefore, Lee clearly teaches using both oil-lubricated and oil-free compressors and if an oil-lubricated compressor is used, one of ordinary skill in the art could simply use oil filter in order to avoid the risk of oil contamination. Therefore, appellant argument is not valid.
Secondly, the examiner provided an additional teaching to fulfil the deficiencies of the prior art Lee (See the rejection of claim 5 and 9). The examiner addressed the deficiency with an obviousness rejection in view of Matsukuma et al. (US 2018/0347459) (See pages 13-14 of the Non-final rejection Dated 06/10/2021). 
Third, embodiment upon which the examiner relied, fig. 6; ¶ 0159-0185 of Lee, does not disclose compressor 13 is an oil-flooded compressor as argued by the appellant. Therefore, for all these reasons appellant’s allegation should be found unpersuasive.
Appellant’s repetitive argument (See Appeal Brief at pages 15-16) that the Patent Office offers the same flawed rationale for why one having ordinary skill in the art would replace the JT valve with Matsubara’s liquid expander. Specifically, the Patent Office asserts that the purpose of swapping the JT valve with the expansion turbine is for “collecting the consumed energy from the expansion turbine as electric energy for further use to provide for example electricity to the plant” (see, Non-Final Office Action, June 10, 2021 at page 15). However, Lee already has a mechanism to fuel the propulsion of the ship using a portion of the BOG. Appellant draws the Board’s attention to FIG. 1 of Lee: Modifying Lee to incorporate a liquid expander to generate electricity serves no benefit and would be redundant given the current configuration that directs a portion of the BOG to a combustion engine for ship propulsion. In addition to being redundant, inserting a liquid expander still leaves Lee with additional cooling loops and the use of oil-flooded compressors. The oil-flooded compressors of Lee would need to also be replaced with oil-free compressors and the secondary cooling loop to be eliminated. Matsubara does not provide the motivation for one having ordinary skill in the art to redesign a significant portion of the Lee system.
In response, the allegation should be found unpersuasive since the rejection does not rely on using a portion of the BOG mechanism to fuel the propulsion of the ship as fuel as argued by the appellant, but rather, as shown in the rejection, by modify the expansion valve of Lee with an expansion turbine would benefit the apparatus of Lee to provide an electricity or electrical power (for any equipment in the plant, not limited to the propulsion of the ship) by using the conserved energy from the expansion turbine to produce electricity (See examiner’s rejection, page 15 of the non-final rejection dated 06/10/2021). The motivation to modify is also supported by the teachings of the secondary reference Matsubara (See ¶ 0064 of Matsubara).
Appellant’s argument (See Appeal Brief at page 16) that the liquid expander 55 of Matsubara is a liquid expander, which means that it is expanding a liquid to power an electrical generator. On the contrary, Lee is dividing a gas and directing the gas to a combustion engine of the ship. This means that one having ordinary skill in the art would also have to redesign the system so that liquid flows to the valve 22 and not a gas.
In response, the argument is unclear and unpersuasive. It is unclear what the appellant is trying to argue. First, according to examiner’s rejection, the examiner simply substitute the pressure reducing device (expander 22 of Lee) with another known pressure reducing device (expansion turbine 55a of Matsubara) as a simple substitution for the disclosed benefit or purpose. Secondly, according to Matsubara disclosure (¶ 0064), Matsubara called both the expansion turbine 55a (which the examiner used to modify expander 22 of Lee) and a pressure regulation valve 55b as liquid expander 55. “liquid expander” is simply a structural name given to the two devices rather than the purpose or function of the device. In fact, appellant has no support (from Matsubara disclosure) for assuming the expansion turbine 55a only expanding a liquid. Third, both prior arts (Lee and Matsubara) discloses a gas/liquid separator (separator 23 for Lee and separator 15 for Matsubara) after their respective expander 23 (for Lee) and the expansion turbine 55a (for Matsubara) to separate a gas from liquid. Lastly, what happened to the gas (21 of Matsubara) after the separation drum 15 has nothing to do with the examiner’s rejection. Therefore, the allegation is unpersuasive. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEBESHET MENGESHA/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.